 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   PIEW CHONSOONGNERN,                               Case No. 1:19-cv-00347-SAB

11                  Plaintiff,                         ORDER RE STIPULATION FOR
                                                       EXTENSION OF TIME TO FILE
12          v.                                         CONFIDENTIAL LETTER BRIEF

13   COMMISSIONER OF SOCIAL SECURITY,                  (ECF No. 12)

14                  Defendant.

15

16          On August 19, 2019, the parties filed a stipulation extending the time for Plaintiff to

17 serve a confidential letter brief. (ECF No. 12.) Pursuant to the stipulation, IT IS HEREBY

18 ORDERED that Plaintiff’s confidential letter brief shall be served on or before September 22,

19 2019.
20
     IT IS SO ORDERED.
21

22 Dated:     August 19, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                   1
